UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/6/2020
                                                                       :
AMTRUST NORTH AMERICA, INC., et al.,                                   :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     17-cv-5340 (LL)
                  -v-                                                  :
                                                                       :        ORDER
KF&B, INC.,                                                            :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

        ORDERED that the conference in this matter, previously scheduled for February 18,

2020 at 11:45 a.m. is RESCHEDULED for February 25, 2020 at 10:00 a.m. in Courtroom 15C

of the U.S. District Court for the Southern District of New York, 500 Pearl Street, New York,

New York.

        IT IS FURTHER ORDERED that the parties shall submit a joint letter to the Court

updating the Court on the status of the case no later than February 18, 2020. Pursuant to

Paragraph 1.A. of the Court’s Individual Practices in Civil Cases (available at https://www.nysd.

uscourts.gov/hon-lewis-j-liman), parties should file the letter on ECF and should not submit

courtesy copies. The status letter should address the following subjects:

        1. A brief statement of the nature of the case and the principal defenses thereto;

        2. A statement of all existing deadlines, due dates, and/or cut-off dates;

        3. A brief description of any motions which have been made and decided and a
           confirmation that there are no pending motions and no pending appeals;

        4. A statement describing the status of any discovery in the case;
       5. A statement describing the status of any settlement discussions.

       Consistent with the order previously entered by Judge Oetken in this case (Dkt No. 86),

the briefing schedule for any summary judgment briefing will be discussed at the February 25,

2020 conference, as will a proposed trial date. Unless otherwise notified by the Court, all

deadlines contained in any Scheduling Order or Case Management Plan will remain in effect

notwithstanding the case’s transfer. However, any previously scheduled conference is hereby

ADJOURNED pending further notice from the Court.


       SO ORDERED.


Dated: February 6, 2020                              __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 2
